DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 10 1816164; see English machine translation).
Regarding claim 1, Kim teaches a solar cell module (10) comprising a plurality of solar cells (C1, C2, C3) electrically connected and linked one after another ([0026]), wherein each of the plurality of solar cells includes: 
an n-type or p-type semiconductor substrate (110; it is disclosed the semiconductor substrate can be either n-type or p-type; [0058]-[0060]) having one major surface on one side and the other major surface on the other side (see Figure 7); 

a p-type semiconductor layer (121; semiconductor section 121 forms a pn junction with the substrate, where it would be doped with an impurity of the opposite conductivity type as the semiconductor substrate; [0070]), each of the plurality of solar cells having, on the one major surface of the semiconductor substrate, a first electrode (141) that is one of an n-type electrode electrically connected to the n-type semiconductor layer or a p-type electrode electrically connected to the p-type semiconductor layer (for example, p-type; [0083]), and a second electrode (142) that is the other one of the n- type electrode or the p-type electrode (for example, n-type; [0084]), each of the plurality of solar cells having a first end and a second end that extend parallel to each other (vertical ends in Figure 1), in a given pair of solar cells adjacent to each other out of the plurality of solar cells, the one major surface of the first end of one of the pair of solar cells is overlapped with the other major surface of the second end of the other one of the pair of solar cells (see Figures 1 and 2), the first electrode of the one solar cell and the second electrode of the other solar cell are electrically connected to each other via a conductive connecting member (interconnector IC; see Figures 2 and 10), and a conductivity type of the semiconductor substrate and a conductivity type of the semiconductor layer electrically connected to the second electrode are the same and are n-type (as set forth above, n-type).
	Regarding claim 2, Kim teaches all the claim limitations as set forth above, and further discloses an insulative buffer member (insulation portion ID) is interposed between the 
Regarding claim 3, Kim teaches all the claim limitations as set forth above, and further discloses the insulative buffer member is provided to cover an edge of the other major surface of the other solar cell (see IC covering an edge of the major surface of a solar cell; see Figures 2 and 14; [0013]).
Regarding claim 4, Kim teaches all the claim limitations as set forth above, and further discloses the insulative buffer member is transparent (it is disclosed the insulating material can be epoxy, polyimide, acrylic, or silicone, which are transparent; [0100]).
Regarding claim 5, Kim teaches all the claim limitations as set forth above, and further discloses the conductive connecting member is electrically connected to a linear portion or a portion made of a series of dots of the first electrode (see PD in Figure 6 for IC), the portion being arranged along the first end of the one solar cell (see SER in Figure 10), and the conductive connecting member is electrically connected to a linear portion or a portion made of a series of dots of the second electrode (see PD in Figure 11 for CN; [0107]), the portion being arranged along the second end of the other solar cell (see SEL in Figure 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10 1816164; see English machine translation), as applied to claim 1 above, and further in view of Morioka et al. (WO 2014/162790; see English machine translation).
claim 7, Kim teaches all the claim limitations as set forth above, but the reference does not expressly disclose a reflector provided on at least a portion of the other major surface of the first end of the one solar cell.
Morioka discloses a photovoltaic conversion device (3) comprising light reflectors (2) on the outer peripheral region (3b) of the photovoltaic conversion device (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated light reflectors on the other major surface of the first end of the one solar cell of Kim, as taught by Morioka, so that light at the outer peripheral region of the solar cell can totally reflect upon the incident surface of the solar cell and increase the efficiency of the solar cell, as taught by Morioka (page 1).
Regarding claim 8, modified Kim teaches all the claim limitations as set forth above. Morioka further discloses the reflector is provided on the other major surface of the one solar cell along the first end (see Figure 1).
Regarding claim 9, modified Kim teaches all the claim limitations as set forth above. Morioka further discloses the reflector has an uneven surface on the other major surface of the one solar cell along the first end (102; see Figure 6).
Regarding claim 10, modified Kim teaches all the claim limitations as set forth above, and further discloses the reflector has a surface inclined with respect to the other major surface of the one solar cell (see 2 in Figure 1).
Response to Arguments
Applicant's arguments filed 9/29/21 have been fully considered but they are not persuasive. 

However, Kim discloses the substrate can be p-type or n-type, as set forth in the Office Action, such that both the substrate and the second electrode can be n-type instead, which was outlined in the rejection of claim 6 in the previous Office Action.
Therefore, the argument was not found to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721